In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00019-CV



   THE STATE OF TEXAS FOR THE BEST INTEREST
            AND PROTECTION OF H.S.




      On Appeal from the County Court at Law No. 2
                   Hunt County, Texas
                Trial Court No. M-11179




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                              ORDER
        H.S. appeals from an April 14, 2016, order committing her to a state mental health facility

for extended in-patient mental health services not to exceed twelve months.1 H.S.’s notice of

appeal was filed April 15, 2016, the reporter’s record was filed April 22, 2016, and the clerk’s

record was filed April 27, 2016. The Texas Health and Safety Code requires that mental health

commitment appeals be given absolute priority over all other cases and authorizes this Court to

adjust the briefing deadlines and docketing timetables to achieve that end. See TEX. HEALTH &

SAFETY CODE ANN. § 574.070(e) (West 2010).

        Due to the accelerated nature of this appeal, we establish the following briefing schedule

for this matter: (1) the appellant’s brief to be received by this Court on or before May 9, 2016,

and (2) the appellee’s brief to be received by this Court on or before May 19, 2016. See TEX.

HEALTH & SAFETY CODE ANN. § 574.070(e). No extensions of time will be granted.

        The parties are further notified that pursuant to Section 574.070(e) of the Texas Health and

Safety Code, the case will be submitted, without oral argument, to the panel of Chief Justice

Josh R. Morriss, III, Justice Bailey C. Moseley, and Justice Ralph K. Burgess one day after the

appellee’s brief is filed.

        IT IS SO ORDERED.


                                                           BY THE COURT

Date: April 27, 2016



1
 H.S. appeals from a contemporaneously entered order authorizing the administration of psychoactive medication
under our cause number 06-16-00033-CV.

                                                      2